Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C.
119 (a)-(d). The certified copy has been filed in parent Application No. 62399901, filed on 06/26/2016.
Information Disclosure Statement

The information disclosure statements (IDSs) submitted on 11/24/2020, 07/01/2021, and 03/09/2022, were filed. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings

Drawings filed on 07/29/2020 are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims (2, 10, 11, 14, and 18) is/are rejected under 35 U.S.C. 103 as being
unpatentable over ANDERTON et al. (US-9111164-B1, ANDERTON referred to as "
ANDERTON”) and in view of EKAMBARAM et al. (US-20170041309-A1, EKAMBARAM referred to as "EKAMBARAM”).

Referring to claim 2, ANDERTON teaches a method comprising:
causing, by a processor of a host device (ANDERTON, [Col. 24, Line 47, FIG.21] “The machine 2100 can include processors 2110”), an indication of an optical code to be displayed on a display of the host device (ANDERTON, [Col. 18, Lines 12-13, FIG. 15] “user interface element 1520 is a bracket that indicates identification of an optical barcode.”), the optical code soliciting a generic pairing advertisement from a wearable device (ANDERTON,[Col. 3, lines 13-16] “custom pattern system receives image data representing an image from a user device. For example, the custom pattern system receives the image data from an optical sensor (e.g., a camera sensor) of a Smart phone of the user.”, [Col. 24, Lines 31-38, FIG.21] “The machine 2100 can comprise, but not be limited to, a server computer, a client computer, a personal computer (PC), …a cellular telephone, a Smartphone , a mobile device, a wearable device (e.g., a Smart watch), a Smart home device (e.g., a Smart appliance”, (ANDERTON, [Col. 9, Lines 2-12, FIG. 4] ”In the diagram 400, a scene 402 illustrates a poster 404 that includes an optical barcode 406, and a user 410. It will be appreciated that the optical barcode 406 can be displayed in a variety of manners such as on a user device display, a computer display, woven or otherwise affixed to an article of clothing or another product, or included in a variety of printed items. Callout 412 portrays an enlarged view of a portion of the scene 402. The callout 412 includes a user device 414 of the user 410 that includes an optical sensor (e.g., a camera sensor of a Smartphone) operable to detect an optical signal 408 of the optical barcode 406”, Examiner interpreted the optical signal as the broadcast advertisement);
	However, ANDERTON does not explicitly teach receiving, via a first wireless communication, the generic pairing advertisement from the wearable device;
in response to receiving the generic pairing advertisement, causing, to be displayed on the display of the host device, an indication of a pairing code; and
receiving, via a second wireless communication, a pairing advertisement from the wearable device, the pairing advertisement comprising an indication of the pairing code.   

Wherein EKAMBARAM teaches receiving, via a first wireless communication, the generic pairing advertisement from the wearable device (EKAMBARAM, [¶ 0083]” Housing 810 can also include other electronic components, such as electronic circuitry, including processor(s), memory, and/or communications devices, such as cellular, short-range wireless (e.g. Bluetooth), or WiFi circuitry for connection to remote devices {i.e. Broadcasting} Housing 810 can further include a power source, such as a battery to power components of device 800 {i.e. Wearable device}”);
in response to receiving the generic pairing advertisement, causing, to be displayed on the display of the host device, an indication of a pairing code (EKAMBARAM, [¶ 0064]” The application may be a mobile application (one running on a mobile device) {i.e. Host device}”, [¶ 0065]” based on launch of the application an optical code is displayed. The process obtains this static optical code (602) and proceeds to determine whether that static optical code is valid”, [¶ 0064]” The optical code(s) used in aspects described herein may be displayed on a display device in association with the application to be authenticated as being a legitimate application. “); and
receiving, via a second wireless communication, a pairing advertisement from the wearable device, the pairing advertisement comprising an indication of the pairing code (EKAMBARAM, [¶ 0068, FIG. 6]” if it was determined at (604) that the static optical code is valid, then the process continues by determining whether a second optical code is detected, for instance by imaging the display of the device on which the application is launched {i.e. indication}. The legitimate application is configured to present a dynamic optical code, which may be based on dynamically generated optical code data {i.e. pairing code} provided to the legitimate application.”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified ANDERTON to incorporate the
teaching of EKAMBARAM to utilize the above feature, with the motivation of enhancing the security through address application phishing by determining whether an application is a legitimate application it purports to be. Optical code(s) are displayed on a display device in association with an application to be authenticated for a user as being a legitimate application, see [EKAMBARAM: Abstract: lines 1-5].

Referring to claim 10, the combination of (ANDERTON - EKAMBARAM) suggests all the limitations and motivation of claim 2, as discussed above.
However, ANDERTON further teaches the method of claim 2 wherein the optical code comprises a custom reference shape associated with a shape feature rule (ANDERTON, [col. 3, lines 55-59]” In response to the candidate shape feature satisfying the shape feature rules, the custom pattern System identifies the custom graphic by comparing the candidate shape feature with a reference shape feature of the custom graphic. For example, the custom pattern system can compare an area”).   
Same motivation statement as claim 2

Referring to claim 11, the combination of (ANDERTON - EKAMBARAM) suggests all the limitations and motivation of claim 2, as discussed above.
However, ANDERTON further teaches the method of claim 2 wherein the causing further comprises:
in response to receiving a user input to initiate pairing with the wearable device, causing (ANDERTON, [col. 3, lines 55-59]” communication module 210 provides various communications functionality. For example, the communication module 210 receives, accesses, or ot!1erwise obtains image data of an image from a user device {i.e. represent first/second input}”), by the processor of the host device (ANDERTON, [col. 24, line 47]” The machine 2100 can include processors 2110”),
the optical code soliciting the generic pairing advertisement from the wearable device (ANDERTON, [Col. 24, Lines 31-38, FIG.21] “The machine 2100 can comprise, but not be limited to, a server computer, a client computer, a personal computer (PC), …a cellular telephone, a Smartphone {i.e. Host device}, a mobile device, a wearable device (e.g., a Smart watch), a Smart home device (e.g., a Smart appliance”, (ANDERTON, [Col. 9, Lines 2-12, FIG. 4] ”In the diagram 400, a scene 402 illustrates a poster 404 that includes an optical barcode 406, and a user 410. It will be appreciated that the optical barcode 406 can be displayed in a variety of manners such as on a user device display, a computer display, woven or otherwise affixed to an article of clothing or another product, or included in a variety of printed items. Callout 412 portrays an enlarged view of a portion of the scene 402. The callout 412 includes a user device 414 of the user 410 that includes an optical sensor (e.g., a camera sensor of a Smartphone) operable to detect an optical signal 408 of the optical barcode 406”, Examiner interpreted the optical signal as the broadcast advertisement).  
However, ANDERTON does not explicitly teach the indication of the optical code to be displayed on the display of the host device.
Wherein, EKAMBARAM teaches the indication of the optical code to be displayed on the display of the host device EKAMBARAM, [¶ 0064]” The application may be a mobile application (one running on a mobile device) {i.e. Host device}”, [¶ 0065]” based on launch of the application an optical code is displayed. The process obtains this static optical code (602) and proceeds to determine whether that static optical code is valid”, [¶ 0064]” The optical code(s) used in aspects described herein may be displayed on a display device in association with the application to be authenticated as being a legitimate application. “).
Same motivation statement as claim 2

A host device configured for pairing with a wearable device with similar limitation to claim 2, therefore claim 14 rejected with same rational as claim 2.
Same motivation statement as claim 2

Claim 18 recite non-transitory computer-readable storage with similar limitation to claim 2, therefore claim 14 rejected with same rational as claim 2.


Claims (3-9, 12, 13, 15-17, 19, 20, and 21) is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDERTON et al. (US-9111164-B1, ANDERTON referred to as "ANDERTON”) and in view of EKAMBARAM et al. (US-20170041309-A1, EKAMBARAM referred to as "EKAMBARAM”) and further view of MCLAUGHLIN et al (US-20150222517-A1, MCLAUGHLIN referred to as " MCLAUGHLIN”)

Referring to claim 3, the combination of (ANDERTON - EKAMBARAM) suggests all the limitations and motivation of claim 2, as discussed above.
However, EKAMBARAM further teaches wherein the method further comprises:
in response to a determination that the pairing advertisement comprises the indication of the pairing code (EKAMBARAM, [¶ 0068, FIG. 6]” if it was determined at (604) that the static optical code is valid, then the process continues by determining whether a second optical code is detected, for instance by imaging the display of the device on which the application is launched {i.e. indication}. 

receiving, via a fourth wireless communication, a second key from the wearable device;
and establishing an encrypted connection using the first key and the second key.
Wherein MCLAUGHLIN teaches transmitting a third wireless communication to the wearable device, the third wireless communication comprising a first key (MCLAUGHLIN,  [¶ 0006]”  Accessories and controllers can communicate with each other via wired or wireless channels using standard transport protocols such as Wi-Fi, Bluetooth, Bluetooth LE, or the like”,  [¶ 0006]” Accessories and controllers can communicate with each other {i.e. communicate via the communication channel}, [¶ 0247, 13A]” At block 1318, accessory 1304 can send the random salt and public key pkA to controller 1302, which can receive them at block 1320. Upon sending the random salt and public key pkA at block 1318, accessory 1304 can update the pairing state to indicate that the accessory's public key has been sent.”);
receiving, via a fourth wireless communication, a second key from the wearable device (MCLAUGHLIN, [¶ 0247, FIG. 13]” At block 1318, accessory 1304 {i.e. Wearable} can send the random salt and public key pkA to controller 1302, which can receive them at block 1320. Upon sending the random salt and public key pkA at block 1318, accessory 1304 can update the pairing state to indicate that the accessory's public key has been sent.”); and
(MCLAUGHLIN, [¶ 0247, FIG. 13]” Establishing a pairing can include exchanging long-term public keys between the accessory {i.e. wearable} and controller in a secure manner, with each device persistently storing the keys.”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified (ANDERTON - EKAMBARAM) to incorporate the teaching of MCLAUGHLIN to utilize the above feature, with the motivation of creating a uniform communication protocols for communicating between controllers and accessories, see [MCLAUGHLIN: para 0002].


Regarding claim 4, the combination of (ANDERTON - EKAMBARAM) and MCLAUGHLIN suggest all the limitation of claim 3, as discussed above.
However, MCLAUGHLIN further teaches The method of claim 3 wherein the encrypted connection is established using an elliptic curve Diffie-Hellman (ECDH) exchange with the first key and the second key to establish a shared secret (MCLAUGHLIN, [¶ 0266]” Referring to FIG. 14A, at block 1406, controller 1402 can generate a public/secret key pair (pkC, skC), e.g., using a Curve25519 algorithm (documented at http://cr.yp.to/ecdh.html) based on the elliptic curve Diffie-Hellman key agreement protocol”).
Same motivation statement as claim 3

Regarding claim 5, the combination of (ANDERTON - EKAMBARAM) suggests all the limitations and motivation of claim 2.
However, (ANDERTON - EKAMBARAM) does not explicitly teach receiving, via a fourth wireless communication, a first key from the wearable device;

transmitting, via a fifth wireless communication, the second key to the wearable device;
and establishing an encrypted connection using the first key and the second key using the first key and the second key.
Wherein MCLAUGHLIN teaches 5. The method of claim 2 wherein the method further comprises:
receiving, via a fourth wireless communication, a first key from the wearable device (MCLAUGHLIN, ”,  [¶ 0006]”  Accessories and controllers can communicate with each other via wired or wireless channels using standard transport protocols such as Wi-Fi, Bluetooth, Bluetooth LE, or the like”,  [¶ 0006]” Accessories and controllers can communicate with each other {i.e. communicate via the communication channel}, [¶ 0058, FIG. 1]” shows a home environment 100 according to an embodiment of the present invention. Home environment 100 includes a controller 102 that can communicate with various accessory devices  located in environment 100. Controller 102 can include, for example, a desktop computer, laptop computer, tablet computer, smart phone, wearable
computing device {i.e. equivalent wearable device}, personal digital assistant, or any other computing device or set of devices that is capable of communicating commandand- control messages to accessories as described herein and presenting a user interface to allow a user to indicate desired operations on the accessories”, [¶ 0247, 13A]” At block 1318, accessory 1304 can send the random salt and public key pkA to controller 1302, which can receive them at block 1320. Upon sending the random salt and public key pkA  at block 1318, accessory 1304 can update the pairing state to indicate that the accessory's public key {i.e. First key} has been sent.”);
generating a second key in response to the first key (MCLAUGHLIN,  [¶ 0058]” FIG. 1 shows a home environment 100 according to an embodiment of the present invention. Home environment 100 includes a controller 102 that can communicate with various accessory devices (also referred to as accessories) located in environment 100. Controller 102 can include, for example, a desktop computer, laptop computer, tablet computer, smart phone, wearable computing device, personal digital assistant, or any other computing device or set of devices that is capable of communicating command-and-control messages to accessories as described herein and presenting a user interface to allow a user to indicate desired operations on the accessories”, [¶ 0247, FIG.13A]” At block 1318, accessory 1304 can send the random salt and public key pkA to controller 1302, which can receive them at block 1320. Upon sending the random salt and public key pkA at block 1318, accessory 1304 can update the pairing state to indicate that the accessory's public key has been sent.”;
transmitting, via a fifth wireless communication, the second key to the wearable device (MCLAUGHLIN,  [¶ 0006]”  Accessories and controllers can communicate with each other via wired or wireless channels using standard transport protocols such as Wi-Fi, Bluetooth, Bluetooth LE, or the like”,  [¶ 0006]” Accessories and controllers can communicate with each other {i.e. communicate via the communication channel}, [¶ 0058, FIG.1]” FIG. 1 shows a home environment 100 according to an embodiment of the present invention. Home environment 100 includes a controller 102 that can communicate (e.g., receiving) with various accessory devices {i.e. accessories} located in environment 100. Controller 102 can include, for example, a desktop computer, laptop computer, tablet computer, smart phone, wearable computing device {i.e. wearable device}, personal digital assistant, or any other computing device or set of devices that is capable of communicating commandand- control messages to accessories as described herein and presenting a user interface to allow a user to indicate desired operations on the accessories”, [¶ 0247, 13A]” At block 1318, accessory 1304 can send the random salt and public key pkA to controller 1302, which can receive them at block 1320. Upon sending the random salt and public key pkA at block 1318, accessory 1304 can update the pairing state to indicate that the accessory's public key {i.e. second key} has been sent.”); and
establishing an encrypted connection using the first key and the second key using the first key and the second key [¶ 0266, 14A]” Referring to FIG. 14A, at block 1406, controller 1402 can generate a public/secret key pair (pkC, skC), e.g., using a Curve25519 algorithm (documented at http://cr.yp.to/ecdh.html) based on the elliptic curve Diffie-Hellman key agreement protocol.”, Examiner interpreted generating public/secret key pair is one of the processes to establish encrypted connection).
Same motivation statement as claim 3

Regarding claim 6, the combination of (ANDERTON - EKAMBARAM) and MCLAUGHLIN suggest all the limitation of claim 5, as discussed above.
(MCLAUGHLIN, [¶ 0255]” at block 1352, controller 1302 can generate a new encryption key (“Key”) from the shared secret inputKey. For example, controller 1302 can use an HMAC-based key derivation function that implements Secure Hash Algorithm version 2 for 512-bit hashes (HMAC-SHA-512, defined in IETF RFC 2104) using as inputs inputKey, the random salt, and an additional information item (which can be preprogrammed into controller 1302).”).

Regarding claim 7, the combination of (ANDERTON - EKAMBARAM) and MCLAUGHLIN suggest all the limitation of claim 5, as discussed above.
However, MCLAUGHLIN further teaches The method of claim 5 wherein the encrypted connection is established using an application-level elliptic curve Diffie-Hellman (ECDH) exchange with the first key and the second key to establish a shared secret (MCLAUGHLIN, [¶ 0266]” at block 1406,controller 1402 can generate a public/secret key pair (pkC, skC), e.g., using a Curve25519 algorithm (documented at http://cr.yp.to/ecdh.html) based on the elliptic curve Diffie-Hellman key agreement protocol”, [¶ 0065]” Pairing can be established, e.g., by establishing a secure cryptographic framework using short-term keys and an out-of-band shared secret. Long-term public keys for the accessory and controller can be exchanged within this framework, and the accessory and controller can persistently store the exchanged keys, thereby establishing the pairing.”).


However, (ANDERTON - EKAMBARAM) does not explicitly teach the method of claim 2 further comprising:
generating a first keyed-hash message authentication code (HMAC) based on the shared secret, wherein the shared secret comprises a Diffie-Hellman Key (DHKey);
transmitting the first HMAC to the wearable device; and
processing a second HMAC based on the DHKey received from the wearable device.
Wherein MCLAUGHLIN teaches the method of claim 2 further comprising:
generating a first keyed-hash message authentication code (HMAC) based on the shared secret (MCLAUGHLIN, [¶ 0255]” at block 1352, controller 1302 can generate a new encryption key (“Key”) from the shared secret inputKey. For example, controller 1302 can use an HMAC-based key derivation function that implements Secure Hash Algorithm version 2 for 512-bit hashes (HMAC-SHA-512, defined in IETF RFC 2104) using as inputs inputKey, the random salt, and an additional information item (which can be preprogrammed into controller 1302)”, wherein the shared secret comprises a Diffie-Hellman Key (DHKey) (MCLAUGHLIN, [¶ 0266]” Referring to FIG. 14A, at block 1406, controller 1402 can generate a public/secret key pair (pkC, skC), e.g., using a Curve25519 algorithm (documented at http://cr.yp.to/ecdh.html) based on the elliptic curve Diffie-Hellman key agreement protocol”);
transmitting the first HMAC to the wearable device (MCLAUGHLIN, [¶ 0257, FIG. 13B]” At block 1358 upon receiving edataC and authTagC, accessory 1302 can generate an encryption key ("Key") using the same method as controller 1302 used at block 1352 {i.e. initiate transmission}. If all has gone correctly at this point, it should be the same Key. At block 1360, accessory 1302 can verify the received authTagC”, [¶ 0273, FIG.14A]”1404 'Accessory', For example, accessory 1404 can use HMAC-SHA-512 using as inputs inputKey {i.e. represent first and second HMAC});and
processing a second HMAC based on the DHKey received from the wearable device (MCLAUGHLIN, [¶ 0255]” controller 1402 can generate a public/secret key pair (pkC, skC), e.g., using a Curve25519 algorithm (documented at http://cr.yp.to/ecdh.html) based on the elliptic curve Diffie-Hellman key agreement protocol”, [¶ 0274]”At block 1446, controller 1402 can send an exchange request message to accessory 1404 that includes edataC and authTagC”, {i.e. Examiner interprets the  process represent a second HMAC based on the DHKey received from the wearable device}, [¶ 0275]” At block 1448, accessory 1404 can verify the received authTagC using its symmetric key Key. If, at block 1450, the verification at block 1448 fails, then at block 1452, accessory 1404 can send an error message to controller 1402. If, at block 1454, controller 1402 receives the error message, process 1400 can end at block 1456. In some embodiments, the controller can report the error to the user.”, [¶ 0275]” If block 1450 results in success, then at block 1458, accessory 1404 can decrypt LTPKC, and at block 1460, accessory 1304 can persistently store LTPKC and the controller's username userC as a paired controller record.”).


However, MCLAUGHLIN further teaches the method of claim 8 after the process the second HMAC further comprising:
generating handshaking information (MCLAUGHLIN, [¶ 0274]” At block 1446,
controller 1402 can send an exchange request message to accessory 1404 that
includes edataC and authTagC”, {i.e. Examiner interprets the message exchange include handshake and the whole process represent a second HMAC based on
the DHKey received from the wearable device}, the handshaking information enabling a secure connection with the wearable to be reestablished without optical code pairing (MCLAUGHLIN, [¶ 0276, 13C]” Accessories and controllers can communicate with each other {i.e. equivalent to a set of handshaking information to enable a secure connection to be reestablished} via wired or wireless channels using standard transport protocols such as Wi-Fi, Bluetooth, Bluetooth LE, or the like {i.e. without optical code}”).

Referring to claim 12, the combination of (ANDERTON - EKAMBARAM) suggests all the limitations and motivation of claim 2, as discussed above.
However, (ANDERTON - EKAMBARAM) does not teach wherein the method further comprises establishing a secure connection between the host device and the wearable device; and 

Wherein, MCLAUGHLIN teaches wherein the method further comprises:
establishing a secure connection between the host device and the wearable device (MCLAUGHLIN, [¶ 0266, FIG. 14A]” at block 1406, controller 1402 can generate a public/secret key pair (pkC, skC), e.g., using a Curve25519 algorithm
(documented at http://cr.yp.to/ecdh.html) based on the elliptic curve Diffie Hellman key agreement protocol” {equivalent to in response to decoding the second pairing advertisement, carry out an application- level elliptic curve Diffie Hellman (ECDH) exchange to establish a shared secret and establish a secure connection between the wearable device and the host device}); and
transmitting a third wireless communication to the wearable device soliciting transmission of content from the wearable device to the host device via the secure connection (MCLAUGHLIN, ”,  [¶ 0006]”  Accessories {i.e. wearable} and controllers can communicate with each other via wired or wireless channels using standard transport protocols such as Wi-Fi, Bluetooth, Bluetooth LE, or the like”,  [¶ 0006]” Accessories and controllers can communicate with each other {i.e. communicate via the communication channel}, [¶ 0247, 13A]” At block 1318, accessory 1304 can send the random salt and public key pkA to controller 1302, which can receive them at block 1320. Upon sending the random salt and public key pkA at block 1318, accessory 1304 can update the pairing state to indicate that the accessory's public key {i.e. First key} has been.”).

Referring to claim 13, the combination of (ANDERTON - EKAMBARAM) suggests all the limitations and motivation of claim 2, as discussed above.
However, EKAMBARAM further teaches wherein the wearable device is a first wearable device and the pairing advertisement is a first pairing advertisement, and wherein the method further comprises:
receiving, via a third wireless communication, a second pairing advertisement from a second wearable device (EKAMBARAM, [¶ 0068, FIG. 6]” if it was determined at (604) that the static optical code is valid, then the process continues by determining whether a second optical code is detected, for instance by imaging the display of the device on which the application is launched {i.e. indication}. The legitimate application is configured to present a dynamic optical code, which may be based on dynamically generated optical code data {i.e. pairing code} provided to the legitimate application.”); and
refraining from initiating a secure communication with the second wearable device (EKAMBARAM, [¶ 0068, FIG. 6]” if it was determined at (604) that the static optical code is valid, then the process continues by determining whether a second optical code is detected, for instance by imaging the display of the device on which the application is launched. The legitimate application is configured to present a dynamic optical code, which may be based on dynamically generated optical code data provided to the legitimate application.”).
However, the combination of (ANDERTON - EKAMBARAM) does not explicitly teach in response to a determination that the second pairing advertisement does not indicate the pairing code.
 (MCLAUGHLIN, [¶ 0147]” In operation, each accessory (or accessory server) can store its accessory definition record in persistent storage. An accessory can provide all or part of its accessory definition record to a controller on request. As described below, this can occur as part of a device discovery process or at other times (e.g., upon request from a paired controller). In some embodiments, the controller can use information from the accessory definition record to determine whether to pair {i.e. equivalent to broadcasting} with or otherwise connect to the accessory. If a pairing or connection is established, the controller can use the accessory definition record to determine how to control the accessory”, [¶ 0238, FIG. 12]” In some embodiments, characteristics 1201-1205 can be exposed to controllers by defining an accessory pairing service instance {i.e. first/second pairing advertisement} that is visible to unpaired controllers, at least until such time as the accessory has established a pairing with at least one controller.”).
Same motivation as claim 3

Claim 15 recite A host device with similar limitation to claim 3, therefore claim 15 rejected with same rational as claim 3.

Claim 16 recite A host device with similar limitation to claim 4, therefore claim 16 rejected with same rational as claim 4.

A host device with similar limitation to claim 5, therefore claim 17 rejected with same rational as claim 5.

Claim 19 recite non-transitory computer-readable storage medium with similar limitation to claim 3, therefore claim 19 rejected with same rational as claim 3.

Claim 20 recite non-transitory computer-readable storage medium with similar limitation to claim 4, therefore claim 20 rejected with same rational as claim 4.

Claim 21 recite non-transitory computer-readable storage medium with similar limitation to claim 5, therefore claim 21 rejected with same rational as claim 5.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HIRSCHFELD et al. (US-20150286976-A 1, HIRSCHFELD referred to as "HIRSCHFELD ") suggests (HIRSCHFELD, (par. [0042]) " an operator 102 authenticates with a device 106 (e.g., a wearable device, such as Google Glass® smart glasses) using a wearable-optimized, QR-code based single-session user authentication mechanism. The authentication scheme involves the use of a secure workstation 110, handheld mobile device, or other device in combination with the wearable device 106.")
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to AHMED HU MADI whose telephone number is (571 )272-2066.
The examiner can normally be reached (7:30 am - 4:00 pm) Monday to Thursday.

a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Eleni Shiferaw, can be reached on (571) 272-3867. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available
to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more
information about Patent Center and https://www.uspto.gov/patents/docx for information about
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC)
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED HUMADI/           Examiner, Art Unit 2497                                                                                                                                                                                             /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497